DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s lection of group I invention (claim 1 and 3) in the reply filed on 11/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2022.

Non-Compliant Claim Identifier
The identifier of claims 2 and 4 need be remarked as withdrawn since these claims are directed to a non-elected invention in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 3 last para. recites “wherein Ni exhibits a BE of less than 0.5 eV greater than pure metallic Ni”, it is confusing for one of ordinary skill in the art that wherein such Ni referring back to, whether to the intermediate layer or the external layer.  one of ordinary skill in the art does not understand how can Ni exhibit a BE of less than 0.5 eV greater than pure metallic Ni.    Thus one of ordinary skill in the art cannot ascertain the metes and bounds of such claimed limitations.    Furthemore, claim 3 2nd last para. recites “to less than 2 eV greater than pure metallic Ni”, one of ordinary skill in the art cannot understand how can BE being less than 2eV greater than pure metallic Ni either. Therefore, such limitations render claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as obvious over Chen et al. (A simple and convenient approach for preparing core-shell-like silica@nickel species nanoparticles: highly efficient and stable catalyst for the dehydrogenation of 1,2-cyclohexanediol to catechol, Dalton Trans., 2015 vol. 44, page 1023-1038).  
Chen teaches a catalyst nanoparticles having core-shell-like silia @ nickel (noted metallic nickel particles deposited over surface of silica cores) nanoparticles (page 1023 last para.- page 1024 first para., page 1024 left col. 2nd last para., right col.-page 1025 first para.  2.1 Catalysts preparation).  Chen further teaches such catalytic nanoparticles having nickel phyllosilicates distributed over the edges of the nanoparticles (i.e. an external layer comprising Ni, Si and O species) (page 1030 2nd last para., page 1030 last para.-page 10321st para., Fig. 6-7,  see red ring in Fig. 6 ii-2 ) wherein 1:1  nickel phyllosilicates transforming to 2:1 nickel phyllosilicates during calcination (page 1028 left col. last para-first para. of right col.). 
Chen already teaches catalytic nanoparticle comprising an internal core of metallic nickel and at least one external layer of nickel phyllosilicates which has Ni, Si and O species and edging around the internal core of metallic nickel.  
Chen already teaches such catalytic nanoparticles including both Ni metallic catalytic sites (page 1023 last para-page 1024 first para., section 2.1 catalysts preparation).  
Regarding claim 1, Chen does not expressly teach the claimed catalytic nanoparticles including acidic nickel-silicon catalytic sites in the at least one external layer, or the at least one external layer has an increased binding energy (BE) of Ni photoelectrons that is 2-3 eV greater than the BE of Ni photoelectrons of pure metallic Ni. 
However, it is noted that instant specification describes such Ni metallic catalytic site and acidic nickel-silicon site are determined by the heat treating temperature of heat treat the formed nickel silicate precursor i.e. nickel phyllosilicate (see instant application US2019/0275501 para [0042]-[0043], [0048], [0071], [0072]) wherein 200-700 °C  heating was performed.  Chen teaches a same or substantially the process of mixing silica precursor and nickel precursor, then forming a same or substantially the same precursor of nickel phyllosilicate, then same or substantially the same heating formed precursor of nickel phyllosilicate under 450 °C (2.1 catalyst preparation, page 1027 2nd last para. and last para.-first para. of page 1028, page 1030 2nd last para., last para.-page 10321st para., Fig. 6-7 ), which is substantially the same  as that of instant application,   thus a same or substantially the same catalytic nanoparticles having same or substantially the same metallic Ni core and same or substantially the same the  at least one external layer comprising Ni, Si and O as that of instantly claimed is expected, therefore, the  same or substantially the same at least one external layer containing  same or substantially the same acidic nickel-silicon catalytic sites and the at least one external layer having  an increased binding energy (BE) of Ni photoelectrons that is 2-3 eV greater than the BE of Ni photoelectrons of pure metallic Ni  as those of instantly claimed would be expected. 
Claim 1 and 3 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (CN105964261) (For applicant’s convenience, machine translation has been used for citations).  
Zhang teaches a method of forming nickel nanoparticles having size of 2-7 nm (claim 1, claim 7).  Zhang further teaches a stable nickel-phyllosilicate restricted nickel particles (page 4 lines 4th para., two last para.) formed on nickel nanoparticles.  Zhang envisions catalytic nanoparticles having metallic nickel core with a stable nickel-phyllosilicate.   Zhang also teaches such nickel nanoparticles having a layer of stable nickel phyllosilicate is formed via mixing nickel and silica precursor, reacting under heating,  then calcining at temperature 400-600 °C and reducing at 700 °C  (claim 1,  page 3 3rd para.-4th para., page 4 4th para., two last para., example 1-6),  wherein such method is same or substantially the same method forming nickel and nickel phyllosilicate precursor, then heating such nickel phyllosilicate  precursor same or substantially the same under same heating temperature as that of instantly application making the claimed catalyst composition (see  published parent application US2019/0275501  para [0042]-[0043], [0048], [0071], [0072]), therefore, same or substantially the same catalytic nanoparticles having metallic nickel core with at least one external layer ( containing Ni, Si and O) surrounding metallic nickel core would be expected.   Since Zhang teaches such nickel catalyst particles being nickel based wherein apparently nickel catalytic site associated thereof. 
Regarding claim 1, Zhang does not expressly teach the claimed catalytic nanoparticles including acidic nickel-silicon catalytic sites in the at least one external layer, or the at least one external layer has an increased binding energy (BE) of Ni photoelectrons that is 2-3 eV greater than the BE of Ni photoelectrons of pure metallic Ni. 
However, it is noted that instant specification describes such Ni metallic catalytic site and acidic nickel-silicon site are determined by the heat treating temperature of heat treat the formed nickel silicate precursor i.e. nickel phyllosilicate (see published parent application US2019/0275501 para [0042]-[0043], [0048], [0071], [0072]) wherein 200-700 °C  heating was performed.  Zhang  teaches a same or substantially the process of mixing silica precursor and nickel precursor, then forming a same or substantially the same precursor of nickel phyllosilicate, then same or substantially the same  heating formed precursor of nickel phyllosilicate under 400-600 °C and reducing at 700 °C  (claim 1,  page 3 3rd para.-4th para., page 4 4th para., two last para., example 1-6), which is substantially the same  as that of instant application,   thus a same or substantially the same catalytic nanoparticles having same or substantially the same metallic Ni core and same or substantially the same the  at least one external layer comprising Ni, Si and O as that of instantly claimed is expected, therefore, the same or substantially the same at least one external layer containing same or substantially the same acidic nickel-silicon catalytic sites and the at least one external layer has an increased binding energy (BE) of Ni photoelectrons that is 2-3 eV greater than the BE of Ni photoelectrons of pure metallic Ni  as those of instantly claimed would be expected. 
Regarding claim 3, Zhang does not expressly teach an intermediate layer between the internal core and the external layer comprising Ni, Si and O species, wherein the intermediate layer Ni exhibiting BE of less than 0.5 eV greater than pure metallic Ni. 
However, instant specification describes such two externals layers having such BE being obtained via heating under 700 °C (see published parent application US2019/0275501 para. [0076]).  Zhang already teaches a same or substantially the same heat treating nickel phyllosilicate(claim 1,  page 3 3rd para.-4th para., page 4 4th para., two last para., example 1-6 ) as that of instant application, therefore, same substantially the same  at least one external layer containing Ni , Si, and O as that of instantly claimed, therefore, same or substantially the same Ni in the at least one external layer exhibiting a BE of Ni photoelectrons of 0.5 eV to less than 2 eV greater than pure metallic Ni,  and same or substantially the same intermediate layer between the internal core and the external layer wherein the intermediate layer comprises Ni, Si and O,   same or substantially the same intermediate layer Ni exhibiting a BE of less than 0.5 eV as compared to that of pure metallic Ni  as those of instantly claimed would be expected. 
Claim 1 and 3 are rejected under 35 U.S.C. 103 as obvious over Li et al. (CN108855095A) (For applicant’s convenience, machine translation has been used for citations).  
Li et al. teaches core-shell catalyst, a multi-core shell hollow type catalyst nickel-nickel silicate-SiO2 comprising hollow nickel silicate sphere with SiO2 shell wherein metallic nickel dispersed onto the hollow nickel silicate sphere (para. [0009], Fig. 1, para. [0029], example 1-6).  Since such hollow nickel silicate sphere having inside and outside surface, therefore, metallic nickel apparently dispersed onto both inside and outside surface of the hollow nickel silicate spheres, therefore, Li et al. disclosed core-shell catalyst comprising metallic nickel core and at least one external layer comprising nickel silicate (i.e. an external layer comprising nickel, silicon and O species).  Li et al already teaches such catalyst being nickel based catalyst, wherein metallic nickel catalytic site apparently existed. 
Regarding claim 1, Li et al. does not expressly teach the claimed catalytic nanoparticles including acidic nickel-silicon catalytic sites in the at least one external layer, or the at least one external layer has an increased binding energy (BE) of Ni photoelectrons that is 2-3 eV greater than the BE of Ni photoelectrons of pure metallic Ni. 
However, it is noted that instant specification describes such acidic nickel-silicon site are determined by the formed nickel silicate (see instant application US2019/0275501 para [0046], [0050], [0052], [0100], [0102]).  Li et al. teaches a same or substantially the same metallic nickel core having at least one external layer of nickel silicate  as that of instant application,  therefore, the  same or substantially the same at least one external layer containing  same or substantially the same nickel metallic site and acidic nickel-silicon catalytic sites and the at least one external layer having  an increased binding energy (BE) of Ni photoelectrons that is 2-3 eV greater than the BE of Ni photoelectrons of pure metallic Ni  as those of instantly claimed would be expected. 
Li et al. already teaches metallic Ni core having external layer of nickel silicate and such nickel silicate having metallic nickel dispersed thereof, which having another shell of SiO2.   It is readily apparent that such metallic Ni core having an intermediate layer of nickel silicate, which further comprising an external layer comprising Ni (dispersed onto outer surface of nickel silicate) and SiO2. 
Regarding claim 3, Li et al. does not expressly teach the at least one external layer exhibiting a BE of Ni photoelectrons of 0.5 eV to less than 2 eV greater than pure metallic Ni, or an intermediate layer intermediate layer Ni exhibiting BE of less than 0.5 eV greater than pure metallic Ni.  
However, Li et al. teaches a same or substantially the same metallic nickel core having at least one external layer of  Ni, Si and O species, and a intermediate layer between the core and the external layer comprising Ni, Si and O  as that of instant application,  therefore, the  same or substantially the same at least one external layer containing  same or substantially the same nickel metallic site and acidic nickel-silicon catalytic sites and the at least one external layer, same or substantially the same Ni in the at least one external layer exhibiting a BE of Ni photoelectrons of 0.5 eV to less than 2 eV greater than pure metallic Ni,  and same or substantially the same intermediate layer Ni exhibiting a BE of less than 0.5 eV as compared to that of pure metallic Ni  as those of instantly claimed would be expected. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 11033882. Although the claims at issue are not identical, they are not patentably distinct from each other because US’882 teaches a same catalytic nanoparticle as that of instantly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732